Citation Nr: 0504661	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-29 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury, and if so, whether service 
connection is warranted. 

2.  Entitlement to service connection for headaches.  

3.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:  Military Order of the Purple Heart 
of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
September 1988, with prior active service of 13 years, 11 
months, and 28 days, to include service in the Republic of 
Vietnam.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 RO decision, which determined 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury; which denied service 
connection for headaches; and which granted service 
connection and a 30 percent rating for PTSD, effective in 
August 2000.  

In February 2004, the veteran appeared at the RO and 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge sitting in Washington, D.C., who has been 
designated to make the final disposition of this proceeding 
for VA.  A transcript of that hearing has been associated 
with the claims file.  At the hearing, additional medical 
evidence was received in the form of a VA physician's 
statement dated in December 2003, accompanied by an 
appropriate waiver of RO initial consideration of this 
evidence.  38 C.F.R. § 19.37.  

The Board also notes that the veteran has raised the issues 
of service connection for loss of nerve function in the right 
leg (see veteran's August 2002 statement) and of clear and 
unmistakable error in a December 1988 rating decision that 
denied service connection for a low back disability (see 
representative's December 2003 statement and testimony at the 
February 2004 Board hearing).  These issues have not been 
developed by the RO, and thus they are referred to the RO for 
further appropriate consideration. 

The issue of service connection for headaches is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.  
VA will notify the veteran if further action is required on 
his part.  


FINDINGS OF FACT

1.  In an unappealed December 1988 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for residuals of a low back injury.

2.  Evidence received since the December 1988 RO decision 
includes evidence that is not cumulative or redundant of 
evidence previously considered and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

3.  There is satisfactory evidence that the veteran suffered 
a low back injury during combat-related incidents, which is 
consistent with the circumstances, conditions, or hardships 
of his service, and there is no clear and convincing evidence 
to show that the low back injury did not result in chronic 
residuals.

4.  Since the effective date of his award of service 
connection for PTSD, the veteran's PTSD is shown to be 
productive of a disability picture that more nearly 
approximates that of occupational and social impairment with 
reduced reliability and productivity, and difficulty in 
establishing and maintaining effective relationships; his 
disability picture is without evidence of occupational and 
social impairment with deficiencies in most areas due to such 
symptoms as suicidal ideation, obsessional rituals that 
interfere with routine activities, illogical or obscure 
speech, near-continuous panic or depression, spatial 
disorientation, neglect of personal appearance or hygiene, 
and inability to establish and maintain effective 
relationships.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for residuals 
of a low back injury.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).  

2.  A low back disability was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(d) (2004).  

3.  The criteria for the assignment of a 50 percent schedular 
rating for service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Residuals of a Low Back Injury

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002) 
redefined VA's duties to notify and assist a claimant.  
Regulations implementing the VCAA are codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claim to reopen.  However, nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)).  
Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim to reopen, which were 
received prior to that date.  

In any case, the Board's decision herein is completely 
favorable to the veteran such that no further action is 
required to comply with the VCAA and the implementing 
regulations relevant to the issues of whether new and 
material evidence has been received to reopen claim of 
entitlement to service connection for residuals of a low back 
injury.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

As noted, the definition of new and material evidence has 
since been amended and is codified at 38 C.F.R. § 3.156(a) 
(2004).  The amended definition is not liberalizing, and 
applies only to an application to reopen a finally-decided 
claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to this 
veteran's claim, which was received in August 2000.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  The evidence that must be considered 
in determining whether there is a basis for reopening the 
claim is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

In the present case, the RO in a rating decision dated in 
December 1988 denied the veteran's claim of entitlement to 
service connection for residuals of a low back injury, on the 
bases that there was no current significant disability and 
that there was clear indication of pre-service injury and 
disability without aggravation during service.  The rating 
decision is considered final, with the exception that the 
claim may be reopened if new and material evidence is 
received.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The last final disallowance of the veteran's claim in this 
case is the December 1988 RO rating decision.  As such, the 
Board will consider evidence submitted since this 
determination in order to ascertain whether that evidence is 
new and material to reopen the veteran's service connection 
claim.  

In the December 1988 rating decision, the RO considered the 
veteran's service records and a VA examination report.  The 
service department and medical records showed that he served 
in Vietnam as a member of the Marine Corps and received a 
Combat Action Ribbon and Purple Heart award for shell 
fragment wounds in multiple areas of the body, to include 
lower back, in April 1969.  The shell fragment wounds were 
sutured and healed well and the veteran was returned to full 
duty, without limitation to the back or other areas affected.  
Thereafter, the veteran complained of low back pain.  
Notations in September 1969 and February 1970 indicate that 
the veteran had a history of back pain from a pre-service 
auto accident in 1966.  He was diagnosed with chronic low 
back strain.  He was given a back brace in April 1971.  He 
continued to complain of low back pain at various times, with 
complaints of worsening pain in 1987.  At the time of his 
physical examination for separation purposes in May 1988, the 
veteran complained of recurrent back pain, and muscle spasm 
was noted in the lumbosacral area.  Clinical evaluation of 
the spine was considered normal.  In a VA examination report 
dated in November 1988, the veteran complained of pain in the 
right lower back.  Musculoskeletal evaluation, to include 
lumbosacral spine, was essentially normal, with the exception 
of minimal scoliosis noted on X-ray.  

The evidence received since the RO's December 1988 rating 
decision consists of additional VA records, and statements 
and testimony of the veteran, which were not previously 
considered by the RO.  VA records include outpatient records 
reflecting complaints of a chronic backache since 2000.  A 
July 2000 X-ray of the lumbosacral spine showed minimal 
osteoarthritis.  In July 2001 the veteran underwent a VA 
examination, at which time his back pain was his principal 
complaint.  An August 2001 electromyogram and nerve 
conduction study of the lower back and right leg showed 
radiculopathy.  An August 2001 MRI of the lumbar spine 
revealed a central disc bulge at L4-5.  He thereafter 
continued to receive outpatient treatment for backache.  

In statements, the veteran asserted that prior to entry in 
the service, at the age of 16, he incurred a back injury in 
an auto accident.  He maintained that he had no back problems 
at the time of his entry into service and throughout recruit 
training.  He stated that in April 1969, he was hurled into 
the air by a rocket explosion and sustained multiple shrapnel 
wounds.  He stated that he thereafter complained of low back 
pain.  He argues that a current low back disability is 
attributable to the incident in service, wherein he received 
multiple shrapnel wounds in an explosion.  

In testimony given at a hearing before the undersigned in 
February 2004, the veteran described the circumstances in 
which he injured his back during combat service in Vietnam.  
He stated that he was blown into the air by an explosion that 
resulted in numerous shell fragment wounds about his body, to 
include his low back.  He stated that after shrapnel was 
removed and he was stabilized in that regard, he began 
complaining of a lower back injury.  He indicated that his 
back was not a problem throughout service until his combat 
injuries.  He stated that after he returned from Vietnam, he 
was given back braces and all types of medication to 
alleviate his pain.  He stated that he was put on limited 
duty and at times was unable to complete a physical fitness 
test toward the end of his military career.  

In regard to the evidence submitted since the December 1988 
RO decision, the Board finds the VA medical records, and 
statements and testimony of the veteran, are neither 
cumulative nor redundant.  Further, the new evidence is 
significant in that it is probative of the issue of whether 
the veteran has a current low back disability that may be 
related to trauma sustained in combat during service in 
Vietnam.  Specifically, the VA medical evidence shows the 
existence of current low back disability, which may be 
related back to the veteran's period of combat service in 
Vietnam, given that statements of the veteran are presumed 
credible.  

In light of the fact that such evidence appears to support 
the veteran's contention that current disability involving 
his low back are residuals of traumatic injury during combat 
service, the Board finds that the additionally received 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  Thus, the Board finds that new and 
material evidence has been received since the December 1988 
RO rating decision that denied service connection for 
residuals of a low back injury, and that the claim is 
reopened.  

As new and material evidence has been received to reopen the 
veteran's service connection claim, the Board now proceeds to 
adjudicate the issue on the merits.  The VCAA, discussed 
above, redefined VA's duties to notify and to assist a 
claimant in the development of a claim.  In view of the 
Board's completely favorable decision as to service 
connection, however, further notification and assistance is 
unnecessary.  

The veteran contends that he has a current low back 
disability that is attributable to an injury sustained at the 
time he was wounded by multiple shell fragments during combat 
service in Vietnam.  

Service medical records document that the veteran had a pre-
service low back injury sustained in an auto accident in 
1966.  The file does not contain a physical examination 
report at the time of the veteran's entry into service in 
1968, and service medical records prior to the time of the 
veteran's service in Vietnam do not mention back complaints 
or refer to a back disability.  In recognition of his service 
in Vietnam, the veteran received numerous awards and 
citations, to include the Combat Action Ribbon and Purple 
Heart.  The evidence thus confirms his participation in 
combat-related activities in Vietnam.  

The law provides that satisfactory lay or other evidence that 
an injury or disease was incurred or aggravated in combat 
will be accepted as sufficient proof of service connection if 
the evidence is consistent with the circumstances, 
conditions, or hardships of such service even though there is 
no official record of such incurrence or aggravation.  See 38 
U.S.C.A. § 1154(b) (2004); 38 C.F.R. § 3.304(d) (2004); 
Collette v. Brown, 82 F.3d 389 (1996).  Combat related 
incidents in April 1969 are documented in the service medical 
records, to include sustaining a shell fragment wound of the 
lower back.  Service connection is currently established for 
shell fragment wound scar of the lower back.  Notwithstanding 
the fact that a back injury that is separate and distinct 
from the shell fragment wound is not recorded in the service 
records, the veteran's own statements and testimony and his 
documented participation in combat activities in Vietnam 
constitute satisfactory evidence that he sustained an injury 
to the lower back during combat, which is consistent with the 
circumstances, conditions, or hardships of his service.  Id.

Further, while the veteran reported that he had had a low 
back injury prior to his entry into active service, and 
service medical records acknowledge a pre-service back 
injury, the service medical records do not reflect problems 
with a low back condition until September 1969, a few months 
after the incident whereby the veteran was injured by 
numerous shell fragments.  Low back complaints became more 
frequent thereafter, to include at the veteran's separation 
physical examination in May 1988.  While examination of the 
lumbosacral spine by VA in November 1988 was essentially 
normal, and many years elapsed before VA records demonstrated 
the existence of a low back disability, service connection 
may be granted for a disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

There is no medical opinion that directly addresses whether 
the veteran incurred a low back injury - or an injury that 
aggravated a pre-existing low back condition - during combat 
service in Vietnam service.  In any case, gaps in the medical 
record serve only to place the evidence in conflict or 
perhaps tilt somewhat against the veteran.  Under either 
supposition, the favorable presumption reflected in the 
enhanced standard of 38 U.S.C.A. § 1154(b) has not been 
clearly and convincingly rebutted.  Therefore, the traumatic 
injury to the low back sustained during combat-related 
events, and the attendant circumstances thereof, most likely 
led to chronic residual disabilities of the low back.

Thus, in view of the absence of affirmative evidence 
adequately rebutting the favorable evidence, it is probably 
correct to conclude that the veteran has chronic low back 
residuals attributable to a traumatic injury during combat 
service in Vietnam. 

II.  PTSD

A.  VA's Duties to Notify and Assist

The VCAA, as noted above, redefined the obligations of VA 
with respect to its duties to notify and assist a claimant.  
The VCAA and its implementing regulations are applicable to 
the claim decided herein.  They provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  VA must 
also notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See Pelegrini, 18 Vet. App. at 115, 
119-120.

In this case, the Board notes that the issue on appeal arises 
from a notice of disagreement as to the rating assignment 
following the grant of service connection for PTSD, and as 
such, represents a "downstream" issue as referenced in 
VAOPGCPREC 8-2003 (December 22, 2003), summary published at 
69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of 
VA's General Counsel that is binding on the Board (see 38 
U.S.C.A. 7104(c) (West 2002); 38 C.F.R. § 14.507 (2004)).  
The opinion states that if, in response to notice of its 
decision on a claim for which VA has already given the 38 
U.S.C. § 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  

In the instant case, the initial RO decision was in December 
2001, which granted service connection for PTSD and from 
which the veteran appealed the rating assignment, and VCAA 
notice was sent to the veteran prior to that rating decision.  
As explained herein below, that notice complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  

The veteran was apprised of the VCAA and its impact on 
several of his original service connection claims at that 
time by letters dated in June 2001.  In those letters, the RO 
advised him of what was required to prevail on his original 
claims, what specifically VA had done and would do to assist 
in those claims, and what information and evidence the 
veteran was expected to furnish.  The RO specifically 
informed the veteran that VA would assist him in obtaining 
records from private and Federal government facilities such 
as VA, if properly identified, but that the veteran had to 
provide both identifying information and a signed release for 
VA to obtain private records on his behalf.  

Further, the veteran was provided with a copy of the original 
rating decision dated in December 2001 setting forth the 
general requirements of applicable law pertaining to the 
assignment of a rating for PTSD, and was advised as to the 
nature of the evidence necessary to substantiate his claim 
for a higher rating.  In that rating decision, the RO also 
informed the veteran of the reasons for which a higher rating 
was not assigned and the evidence it had considered in 
denying a rating in excess of 30 percent for PTSD.  The 
general advisements were reiterated in the statement of the 
case issued in August 2003, which also contained the 
regulations promulgated in light of the VCAA.  The statement 
of the case also provided the veteran opportunity to identify 
or submit any evidence he wished to be considered in 
connection with his appeal.  Thus, through the December 2001 
rating decision and the August 2003 statement of the case, 
the RO informed the veteran of the information and evidence 
needed to substantiate his claim for a higher rating.  See 
38 U.S.C.A. §§ 5102, 5103.  In short, the veteran has been 
notified of the information or evidence necessary to 
substantiate his claim and the parties responsible for 
obtaining that evidence.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
based on the information the RO has provided to the veteran, 
as referenced above, VA has essentially satisfied its 
obligation to notify.  

Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim, such as 
pertinent VA medical evidence identified by the veteran.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The veteran maintains that 
he is entitled to a higher rating for his service-connected 
PTSD on the basis that his condition is worse than reflected 
in the current 30 percent rating.  He was afforded the 
opportunity to testify at a personal hearing before the 
undersigned in regard to his claim.  VA outpatient records of 
the veteran were obtained for inclusion in the file.  The 
veteran has not indicated any extant private records or 
submitted a medical release form so that VA could obtain 
private medical records on his behalf.  

Additionally, VA has conducted necessary medical inquiry in 
an effort to substantiate the veteran's claim.  38 U.S.C.A.§ 
5103A(d).  The veteran was afforded a VA medical examination 
in July 2001, conducted by a medical care professional who 
reported relevant clinical findings regarding the severity of 
the veteran's PTSD.  The Board notes that the veteran does 
not allege, nor does the record reflect, that there exists 
any additionally available evidence for consideration in his 
appeal.  The Board thus finds that VA has done everything 
reasonably possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

B.  Merits of the Claim for a Higher Rating

Factual Background

VA outpatient records show that in December 2000 the veteran 
requested evaluation for PTSD.  He was noted to be 
hypersensitive to bodily function and pre-occupied with 
insignificant things.  He also had sleeping difficulty.  In 
February 2001, it was noted that he was in school.  He had 
nightmares and thought of Vietnam often.  He could control 
his temper.  He had some restriction of affect, irritability, 
and intrusive recollections.  He was prescribed Buspar and 
told to return in three months.  The impression was PTSD and 
the assigned Global Assessment of Functioning (GAF) scale 
score was 40.  

In July 2001, the veteran underwent a comprehensive VA 
psychiatric examination.  A review of the records shows that 
until very recently, there were no psychiatric problems 
reported, except for alcoholism that had stopped during 
service.  As to current functioning, the veteran reported 
that his mood was one of frustration and irritability, which 
at times frightened him.  He indicated crying spells one time 
a week or more, but without suicidal thoughts.  He was able 
to control his temper.  He described his sleep as disturbed, 
characterized by initial insomnia and intermittent waking.  
He had nightmares about once a month.  He complained of 
intrusive thoughts on an almost daily basis, which caused him 
to tear up but were not interfering too badly with his daily 
functioning.  He denied hallucinations and there was no 
evidence of delusional thinking.  Activities included 
attending school, fishing, woodworking, and spending time 
with his family.  He stated that he had very few friends, had 
been married for 15 years, and on the whole felt isolated 
with no one he was willing to talk to.  

On further examination, the veteran was clean, well groomed, 
and casually dressed.  He was oriented to time, place, and 
person and was cognizant of the reason for the examination.  
He was logical and coherent, and he was spontaneous.  He made 
good eye contact and his voice was well modulated.  He was 
pleasant and cooperative.  His affect appeared normal.  His 
mood was not labile.  He teared up when asked about his 
Vietnam experiences, and his voice showed an increase in 
tension.  There were no hallucinations, delusions, or 
psychosis.  There was no excessive anxiety or clinical 
depression apparent in the interview.  He did not show 
startle reaction to ambient noise.  He appeared to be of high 
average to superior intelligence.  Judgment and abstraction 
ability were very good.  Attention, concentration, recent and 
remote memory were all intact.  He was competent for VA 
purposes.  The veteran was felt to be a reliable informant.  
The diagnosis was PTSD and alcohol dependence in remission; 
the assigned GAF score, based solely on PTSD, was 60.  

VA outpatient records show that in August 2001, the veteran 
was seen in individual counseling/psychotherapy.  His 
assigned GAF was 35.  

In a December 2001 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating, 
effective in August 2000.  The veteran appealed the rating 
assignment.  

VA outpatient records show that in May 2002, the veteran was 
seen with complaints of nightmares.  He had obtained a 
college degree.  He did not desire group therapy.  He felt 
his medication (Risperdal) was helping.  In June 2002, he 
began seeing another therapist/counselor.  He denied any 
current suicidal/homicidal ideation.  He was recently hired 
as a math and science teacher at a private high school.  He 
had a good relationship with his spouse, children and 
stepchildren.  From June 2002 to December 2002, he managed 
his symptoms with medication.  Discussions concerned the 
strained relationship the veteran had with his father, which 
seemed to negatively impact his symptoms, and the veteran's 
positive and negative experiences in his new job as a 
teacher.  In regard to the latter, he encountered various 
problems relating to the administration but felt he had a 
good relationship with the children he taught.  He was 
engrossed with his teaching position and expressed his love 
for the job.  The veteran was oriented times three and was 
negative for suicidal/homicidal ideation.  

VA outpatient records dated in 2003 show continuing 
individual therapy for PTSD.  In January 2003, the veteran 
was having more sleep problems and intrusive thoughts.  
Issues concerning control and expectations in relation to 
family relationships (with father and brother) exacerbated 
PTSD symptoms.  He had been more anxious lately, perhaps in 
relation to geopolitical events.  In March 2003, as before, 
he was oriented times three and was negative for 
suicidal/homicidal ideation.  He had continuing difficulty in 
his relationship with his father.  He complained of more 
dreams, insomnia, and intrusive thoughts, which were 
aggravated by family issues and current talk of impending 
war.  He had supportive relationships with his spouse and 
children.  In May 2003, the veteran was alert but depressed, 
stating that things were not going well.  He was having 
problems with the school administration where he taught, and 
continued to have problems with his father.  He was not 
sleeping and was experiencing intrusive thoughts.  Zoloft and 
Valium were added to his medication regimen.  In June 2003, 
his mood was improved.  His teaching position was secure for 
the next year.  Difficulty with his father, however, 
continued.  In July 2003, he was having difficulty with his 
mother-in-law, who had dementia, and continued to struggle in 
maintaining boundaries with his father.  He was also working 
on self care.  In August 2003, he was alert but agitated in 
regard to work-related problems.  He tended to revert to the 
"Marine way of dealing with problems," that is, to be 
logical and exact.  The stress of his work situation had 
worsened his anxiety and PTSD related symptoms, particularly 
sleep difficulty.  In a statement dated in December 2003, the 
veteran's physician indicated that the effects of the 
veteran's PTSD interfered with maintaining gainful 
employment.  Specifically, the veteran had conflict with 
authority.  The physician noted that the veteran could have 
difficulties with his temper, which he had been able to 
control but was not a "sure thing."  He expressed that the 
veteran was doing well in the VA program but that issues 
remained.  He assigned a GAF score of 38.  

At a hearing in February 2004, the veteran testified that, 
but for the counseling he received at the VA and his 
medication, he would not be successfully employed at that 
time.  He indicated that he believed he would remain employed 
if he could keep himself together but that it was 
"tenuous."  He was a teacher and encountered difficulty 
with the administration but not the children he taught.  The 
veteran indicated that he took medication for anxiety and 
depression.  

Legal Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130 (2004).  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment from PTSD under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in 
Diagnostic Code 9411.  Instead, VA must consider all symptoms 
of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
rating is warranted for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self and others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

The veteran's PTSD has been rated 30 percent under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, ever since the effective date 
of service connection on August 3, 2000.  After a careful 
review of the evidence, the Board finds that the medical 
evidence supports the assignment of a 50 percent rating for 
the veteran's PTSD since the effective date of service 
connection. 

At the outset, the Board notes that GAF is a scale reflecting 
the "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness."  DSM-IV, 
p.32.  GAF scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

The record shows some variance in the veteran's assigned GAF 
score, from 60 (the highest end of the range indicating only 
moderate disability) to 35 (the middle of the range 
indicating more than serious disability with impairment in 
reality testing or communication, or major impairment in 
several areas).  It is noted that the VA examiner assigned a 
GAF score of 60 in July 2001, while the veteran's treating VA 
physician assigned much lower scores of 40 in February 2001, 
35 in August 2001, and 38 in December 2003.  The lower scores 
have remained within a narrow range over time and reflect 
relative stability in the veteran's PTSD throughout the 
appeal period.  As to the discrepancy between the score given 
at the time of the VA examination and those scores assigned 
during outpatient therapy sessions, the Board notes that a 
disability rating depends on evaluation of all the evidence, 
and an examiner's classification of the level of a 
psychiatric impairment, by words or by a GAF score, is to be 
considered but is not determinative of the percentage 
disability rating to be assigned.  38 C.F.R. § 4.126.

After reviewing all the evidence, the Board finds that the 
medical reports from VA reflect that the veteran's PTSD 
symptoms are of such severity as to affect his everyday life 
and his ability to function to a degree that more nearly 
approximates the criteria for the assignment of a 50 percent 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Specifically, the medical evidence reveals that symptoms such 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships, directly affect the veteran on a daily basis.  
He takes medication for anxiety and depression, has 
difficulty with authority as demonstrated by problems with 
his employer, and has a strained relationship with his father 
that has exacerbated his symptoms.

The medical evidence, however, does not show that the 
veteran's PTSD more nearly approximates the schedular 
criteria for a 70 percent rating under Diagnostic Code 9411.  
In short, there is no objective showing that his impairment 
is manifested by such symptoms as suicidal ideation, 
obsessional rituals that interfere with routine activities, 
illogical or obscure speech, near-continuous panic affecting 
his ability to function independently and appropriately, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance or hygiene, and the inability to 
establish and maintain effective relationships.  Rather, the 
medical evidence shows that the veteran was motivated to earn 
a college degree, following which he secured and now 
maintains a teaching position.  He is consistently shown to 
be without suicidal or homicidal ideation, impulse control 
problems, or speech difficulty.  He is also consistently 
oriented to time, place, and person, and he takes care of his 
personal appearance.  He is of high intelligence and his 
judgment is very good.  Such symptoms, the Board finds, are 
characteristic of a disability picture that is contemplated 
by a 50 percent rating under Code 9411.  Notably, the low GAF 
scores assigned by the veteran's treating VA physician are 
not accompanied by rationale that reconciles the fact that 
the veteran has long maintained good relations with his wife 
and children and currently maintains a full-time teaching 
position, with basic good functioning despite his PTSD.
 
In short, as shown by the preponderance of the competent 
medical evidence, the veteran does not demonstrate most of 
the criteria listed as warranting a 70 percent rating 
assignment under the Rating Schedule and his PTSD is not 
otherwise shown to be of such severity as to affect his life 
and his ability to function to a degree that more nearly 
approximates the criteria for the assignment of a 70 percent 
rating.  See 38 C.F.R. § 4.7, Mauerhan, supra.  

In reaching this decision the Board has considered the 
applicability of the benefit of the doubt doctrine and 
concludes that PTSD results in occupational and social 
impairment with reduced reliability and productivity, and 
difficulty in establishing and maintaining effective 
relationships, so as to more nearly approximate the criteria 
for a 50 percent rating.  However, the preponderance of the 
evidence is against entitlement to a rating higher than 50 
percent.  38 U.S.C.A. § 5107.

This is an initial rating case, and the Board has taken into 
consideration "staged ratings" for various periods of time 
since service connection was established.  Fenderson v. West, 
12 Vet. App. 119 (1999).  However, the Board finds that the 
evidence shows that the veteran's PTSD was not more than 
50 percent disabling from the effective date of service 
connection on August 3, 2000.  


ORDER

Service connection for residuals of a low back injury is 
granted.  

An initial schedular rating of 50 percent for service-
connected PTSD is granted, subject to the regulations 
controlling disbursement of VA monetary funds.  


REMAND

Remand is warranted in this appeal to ensure that all 
pertinent evidence is associated with the claims file and to 
obtain a contemporary medical opinion addressing the etiology 
of the headaches.  

In statements and at a hearing in February 2004, the veteran 
claimed that his headaches were attributable to an incident 
in service when he was "blown up" in Vietnam and sustained 
multiple shrapnel wounds to include shrapnel in his skull.  

A preliminary review of his service records shows that during 
combat in Vietnam, he sustained multiple shell fragment 
wounds, to include a wound in the left temporoparietal area.  
Subsequently, he was treated for headaches following surgical 
procedures in May 1979 and December 1984.  He was also seen 
for a tension headache in December 1981 and October 1983.  On 
his physical examination for discharge purposes in May 1988, 
he reported having a history of headaches.  

Post-service medical evidence includes VA outpatient and 
examination reports.  On a July 2001 VA examination, the 
examiner stated that the headache described by the veteran 
appeared to be associated with the trigeminal (5th cranial 
nerve), and not a tension headache as noted in the service 
records.  The examiner stated that it would also seem that 
the veteran's headaches had manifested since his discharge 
from service.  

The veteran claims that he received treatment for headaches 
at the John Cochran VA Hospital in St. Louis, Missouri, from 
March 1989 to the present.  In response to a VCAA notice 
letter in June 2001, the veteran asserted that he was 
hospitalized at that hospital for three weeks in March 1989 
for treatment of severe headaches.  He submitted medical 
release forms, indicating the same.  However, it does not 
appear that the RO has obtained such records for the file, 
and the VA examiner has not reviewed such records that the 
veteran claims to exist.  

Thus, the RO should attempt to obtain any pertinent treatment 
records indicated by the veteran in relation to his headache 
claim, specifically those from the John Cochran VA Hospital 
in St. Louis, Missouri from the time of the veteran's service 
discharge to the present.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Further, given the foregoing service and post-service medical 
evidence, as well as the veteran's own testimony, he should 
be re-examined by VA to identify any residual headache 
disability from the in-service injury.  38 U.S.C.A.§ 
5103A(d).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all health care providers 
(VA or non-VA), and the approximate dates 
of treatment, relevant to evaluation of 
the veteran for headaches since his 
discharge from service in September 1988.  
After receiving this information and any 
necessary releases, the RO should take 
all appropriate steps to obtain copies of 
identified records not already associated 
with the claims file, to include VA 
outpatient records dated from September 
1988, and particularly any dated in or 
about March 1989, from the John Cochran 
VA Hospital in St. Louis. 

2.  The RO should arrange for the veteran 
to undergo an appropriate VA examination 
in order to identify any headache 
disability from an in-service head 
injury.  All indicated testing in this 
regard should be accomplished.  The 
claims file should be made available to 
the examiner for review in conjunction 
with the examination.  Detailed findings 
should be reported in connection with the 
evaluation.  In particular, the examiner 
should elicit from the veteran 
information pertinent to his headache 
medical history.  The examiner's 
attention is directed to the report of VA 
examination in July 2001, contained in 
the file.  The examiner should furnish an 
opinion as to the medical probability 
(less likely than not or more likely than 
not) that any currently diagnosed 
headache disability is etiologically 
related to the in-service head injury 
during combat service in Vietnam, or 
otherwise related to the veteran's period 
of active duty.  The rationale for all 
opinions should be provided.

3.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
headaches, based on a review of the 
entire evidentiary record.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


